Title: General Orders, 14 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 14th 1776.
Parole Andover.Countersign Bristol.


A Court of enquiry to sit to morrow morning to examine into the conduct of Col. Ritzema, who stands charged with practices contrary to the rules and discipline of the Army. Brigadier General Heath President. Col. Wyllys. Col. Malcom. Lt Col. Johnston. Lt Col. Brearly. The Judge Advocate General and Witnesses, to attend the Court, at Mr Motagnies Tavern, in the fields, ten OClock.
The Regiment of Artificers under command of Col. Parke, to join Lord Stirling’s brigade; they will receive orders from the Brigadier with respect to their Alarm posts, Arrangement and duty in case of action.
The Regimental Surgeons to meet on Tuesday next at nine o’clock A:M: at the Coffee House, on business of importance: The Adjutants of the several regiments to give them special notice.
The Majors of brigade, and Adjutants of Generals Scotts,

Heards and Wadsworths Brigades are to send into the Adjutant General’s office, a daily report of every Regiment, or Company, belonging to their several Brigades as they join the Army in order that proper Arrangement may be made while time will admit: The Majors of brigade are to be answerable for obedience to this order; and if the Adjutants refuse or neglect their duty they are to be put in Arrest immediately.
All the Brigade Majors, and Adjutants are again reminded, that the Weekly Returns (as well Brigade as Regimental ones) are to be brought in every Saturday, at Orderly time, to the Adjutant Generals office; and as Inaccuracy and Neglect in their Returns will create difficulties in the payment of their men: The Colonels, or Officers commanding, should carefully examine the Returns, compare them with those of the preceeding week, and have all the alterations accounted for. The General strongly recommends it to the Soldiers, to be careful of their arms and ammunition, at all times, but more especially in rainy weather; An enterprising enemy depending upon neglect in this article, often makes an attack, and too frequently with success—Officers will also be very attentive to this order and see it complied with.
John Andrews, Jeremiah Williams, William Cary late belonging to Genl Lee’s Guard, to join Capt: Fords Company of Artificers.
The Chief Engineer was mistaken in his report yesterday, as to Col. Baldwin, Col. Huntington and Ward’s Regt neglect of fatigue, and takes the first opportunity to rectify it.
